—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Westchester County (Collabella, J.), dated May 27, 1992, which, after a nonjury trial, is in favor of the plaintiff and against it in the principal amount of $68,000.
Ordered that the judgment is affirmed, with costs.
Viewing the plaintiff’s evidence in a light most favorable to him (see, Kleinmunz v Katz, 190 AD2d 657), we find that there was sufficient evidence from which the court could rationally find that the defendant’s highway flare was defective at the time it left the defendant’s control and that this defect was the proximate cause of the plaintiff’s injury (see, Winckel v Atlantic Rentals & Sales, 159 AD2d 124, 126). Moreover, we find that the judgment was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). The trial court did not improvidently exercise its discretion in limiting the defendant’s cross-examination of the plaintiff’s medical expert (see, Eagle Pet Serv. Co. v Pacific Empls. Ins. Co., 175 AD2d 471).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.